NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE ALTERA CORPORATION, LATTICE
SEMICONDUCTOR CORPORATION,
AND XILINX, INC.,
Petiti0ners.
Misce11aneous Docket No. 121
On Petiti0n for Writ of Mandamus to the United States
District C0urt for the DiStrict of De1aware in case no. 10-
CV-1065 Judge Le0nard P. Stark.
ON PETITION
ORDER
Altera Corporation et a1. submit a petition for a writ
of mandamus to direct the United States District Court
for the District of DelaWare to vacate its order denying
A1tera’s motions to transfer, and direct the court to trans-
fer the case to the United States District Court~for the
Northern District of Ca1ifornia.
Upon consideration there0f,
IT ls ORDERED THAT:

2
Inte1lectua1 Ventures I LLC et a1. are directed to re-
spond no later than Apri1 2, 2012.
FoR THE CoURT
 1 2  fsi Jan Horba1y
Date J an Horba1y
C1erk
cc: Gregory A. Castanias, Esq.
Alan H. Blan.kenhei1:ner, Esq.
John M. Desn1arais, Esq.
C1erk, United States District Court for District of
De1aWare
819 u.s. count FAPPeAts son
mean nALc1acurr
MAR 'l 2 2012
JAN HORBALV
CLERK
Fu.En
§